NUMBER 13-10-00291-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
____________________________________________________________

KATHLEEN ABRUZZO,                                                      Appellant,

                                        v.

WIND DANCER CONDOMINIUM ASSOCIATION
OF CO-OWNERS, INC., ET AL.,                         Appellees.
____________________________________________________________

              On appeal from the 445th District Court
                   of Cameron County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
          Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam

      This appeal was abated by this Court on June 16, 2010, and the parties were

ordered to mediation. This cause is now before the Court on two agreed motions for
dismissal with prejudice.1 Accordingly, this case is hereby REINSTATED. The motions

for dismissal with prejudice state that all matters in controversy between the parties in this

cause have been fully compromised and settled. The parties request that this Court

dismiss this case with prejudice.

       The Court, having considered the documents on file and the agreed motions for

dismissal with prejudice is of the opinion that the motions should be granted. See TEX.

R. APP. P. 42.1(a). The agreed motions to dismiss are granted, and the appeal is hereby

DISMISSED WITH PREJUDICE. In accordance with the agreement of the parties, costs

are taxed against the party incurring same.             See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").                  Having

dismissed the appeal at the parties’ request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                       PER CURIAM

Delivered and filed the
19th day of July, 2012.




1
 One motion was filed by appellant and appellees Wind Dancer Condominium Association of Co-Owners
and Charla Gray Tibbetts Individually and d/b/a Gray Realty and Property Management. Another motion
was filed by appellant and appellees First Spectrum Homes, Inc., First Spectrum Ltd. and First Spectrum
Construction Corporation.




                                                  2